Exhibit 10.1 FIRST SECURITY GROUP, INC. 4/21/2011 To the Board of Directors of FSGBank, N.A., and First Security Group, Inc. I have decided to resign from my positions at FSGBank and First Security Group, Inc. effective 9:00 a.m. today.My resignation is in accordance with the attached agreement that my attorney has negotiated with counsel for the Bank and Holding Company.I send to all of you and the Company and the Bank my best wishes and good luck to you all. Sincerely, Rodger B. Holley Rodger B. Holley Post Office Box 11247 Chairman/CEO/President Chattanooga, Tennessee 37401
